     Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 1 of 10



 1   XAVIER BECERRA                                HANSON BRIDGETT LLP
     Attorney General of the State of California   PAUL B. MELLO - 179755
 2   MONICA N. ANDERSON                            SAMANTHA D. WOLFF - 240280
     Senior Assistant Attorney General             KAYLEN KADOTANI - 294114
 3   DAMON C. MCCLAIN                              425 Market Street, 26th Floor
     ADRIANO HRVATIN                               San Francisco, California 94105
 4   Supervising Deputy Attorneys General          Telephone:    (415) 777-3200
     NASSTARAN RUHPARWAR - 263293                  Facsimile:    (415) 541-9366
 5   ELISE OWENS THORN - 145931                    pmello@hansonbridgett.com
     TYLER V. HEATH - 271478
 6   KYLE A. LEWIS - 201041
     LUCAS HENNES - 278361
 7   Deputy Attorney General
     455 Golden Gate Avenue, Suite 11000
 8   San Francisco, CA 94102-7004
     Telephone: (415) 703-5500
 9   Facsimile: (415) 703-5843
     Email: Nasstaran.Ruhparwar@doj.ca.gov
10
     Attorneys for Defendants
11
                                   UNITED STATES DISTRICT COURT
12
                                  EASTERN DISTRICT OF CALIFORNIA
13
                       AND THE NORTHERN DISTRICT OF CALIFORNIA
14
            UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
15
                 PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
16

17   RALPH COLEMAN, et. al.,                       CASE NO. 2:90-cv-00520 KJM DB
18                  Plaintiffs,                    THREE-JUDGE COURT
19          v.
20   GAVIN NEWSOM, et al.,
21                  Defendants.
22

23                                                 CASE NO. C01-1351 JST
     MARCIANO PLATA, et al.,
24                                                 THREE-JUDGE COURT
                    Plaintiffs,
25
            v.                                     DEFENDANTS’ OPPOSITION AND
26                                                 OBJECTIONS TO PLAINTIFFS’
     GAVIN NEWSOM, et al.,                         REQUEST FOR JUDICIAL NOTICE [ECF
27                                                 NOs. 3222 and 6532]
                    Defendants.
28
        Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 2 of 10




 1                                             INTRODUCTION
 2         On Wednesday, March 25, Plaintiffs in this action filed an emergency motion for

 3 modification of the population cap established by this Court. (ECF Nos. 3219 and 6522.) That

 4 motion was supported by seven separate declarations and hundreds of pages of exhibits. (See ECF

 5 Nos. 3219-3222 and 6523-6529.)

 6         On Thursday, March 26, Plaintiffs filed a Request for Judicial Notice, seeking to have the

 7 Court take judicial notice of various court orders and directives from federal, state, and local

 8 authorities related to the current COVID-19 health crisis. (ECF Nos. 3222 and 6532.) The request
 9 indicates that the referenced documents are “relevant to Plaintiffs’ Emergency Motion because

10 they demonstrate that courts across the nation have ordered the relief sought by Plaintiffs . . . .”

11 (Id. at 5:8-11.) However, the request is not referenced anywhere in Plaintiffs’ emergency motion,

12 and it is unclear for what purpose Plaintiffs seek to have this Court take judicial notice of these

13 court orders and directives. For these reasons, Defendants object to the Request for Judicial

14 Notice.

15                                                ARGUMENT
16 I.      LEGAL STANDARD.
17         Judicial notice may be taken at any stage of the proceedings. Fed. R. Evid. 201(d). The
18 Court may take judicial notice of facts that are not subject to reasonable dispute that are either

19 generally known or capable of accurate and ready determination by resort to sources whose

20 accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b). The Court may also take

21 judicial notice of “matters of public record,” but it may not take judicial notice of disputed facts

22 stated in public records. Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001) (overruled

23 on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125-1126 (9th Cir.

24 2001)). And while the Court may take judicial notice of another court’s opinion, it may do so “not

25 for the truth of the facts recited within, but for the existence of the opinion, which is not subject to

26 reasonable dispute over its authenticity.” Lee, 250 F.3d at 690 (citing Southern Cross Overseas

27 Agencies, Inc. v. Wah Kwong Shipping Group Ltd., 181 F.3d 410, 426-27 (3rd Cir. 1999)).

28
                                                         1
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
       Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 3 of 10



     II.   PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE IS IMPROPER.
 1
           As noted above, Plaintiffs’ Request for Judicial Notice is not referenced anywhere in the
 2
     Emergency Motion. (See ECF Nos. 3219 and 6522.) Nor did Plaintiffs’ Request specify of which
 3
     matters from their voluminous exhibits the Court should take judicial notice. (ECF Nos. 3222 and
 4
     6532.) Without this specificity, it is impossible to determine which, if any, of the 159 pages of
 5
     exhibits are irrelevant or otherwise inadmissible under the Federal Rules of Evidence. To the
 6
     extent that Plaintiffs ask the Court to take judicial notice of the truth of the matters asserted in the
 7
     exhibits to their Request for Judicial Notice, Defendants object. Lee, 250 F.3d at 690. Similarly,
 8
     to the extent that Plaintiffs ask this Court to take judicial notice of any legal determinations or
 9
     findings of fact made by the courts in the exhibits to their Request for Judicial Notice, Defendants
10
     object on the basis that the Court cannot take judicial notice of other courts’ legal determinations.
11
     Id.; see also Taylor v. Charter Med. Corp., 162 F.3d 827, 829-30 (5th Cir. 1998).
12
     III. PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE IS OBJECTIONABLE.
13
           Further, even if Plaintiffs are only asking the Court to take judicial notice of the fact that
14
     courts across the nation have ordered the relief sought by Plaintiffs, Defendants object to the
15
     matters referenced in the documents attached to Plaintiffs’ Request (Plaintiffs’ RJN Documents)
16
     on grounds that they are not relevant pursuant to Fed. R. Evid. 402.
17
           First, Plaintiffs’ representations notwithstanding, several of Plaintiffs’ RJN Documents do
18
     not “demonstrate that courts across the nation have ordered the relief sought by Plaintiffs.”
19
     Second, for some of Plaintiff’s RJN Documents, there is no evidence that the statements made by
20
     the judges in Plaintiffs’ RJN Documents arose from situations that were similar to the situation we
21
     are dealing with in the instant case. For others, the content of Plaintiffs’ RJN Documents even
22
     proves that the underlying situations are distinguishable.
23
           A.    Exhibit 1 does not support Plaintiffs’ remedy and is distinguishable because
24               it encourages direct modification of prison sentences by sentencing judges.
25         Exhibit 1 does not contain a court order. Instead, it contains a news release about an

26 advisory from the California Supreme Court to other state court officers—not prisons or jails—in

27 which they “urge” or “encourage” court officers to consider modifying prison sentences of

28
                                                         2
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
       Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 4 of 10




 1 inmates who have less than 60 days remaining on their jail sentence “with the assistance of justice

 2 partners.” Plaintiffs’ RJN Documents at 5. The stated purpose of Chief Justice Cantil-Sakauye’s

 3 advisory was to “mitigate some of the health risks to judicial officers, court staff, and court users”

 4 – not detainees or inmates. Id. at 2.

 5         In the instant case, CDCR has provided a plan detailing its extensive efforts to prevent a

 6 COVID-19 outbreak and how CDCR will respond to a potential outbreak in its institutions. While

 7 Chief Justice Cantil-Sakauye’s advisory is clearly well-intentioned and intended to provide some

 8 guidance to state courts during a time of uncertainty, it is only a general advisory—not a court
 9 order. Additionally, the advisory explicitly states that the stated measures “will require close

10 collaboration with . . . local justice system partners” to implement. This is a far cry from

11 Plaintiffs’ request for a court-mandated inmate release, and it does not support Plaintiffs’ request.

12 (Id.)

13         Therefore, Exhibit 1 is not relevant.
14         B.    Exhibit 2 does not lend support to Plaintiffs’ requested remedy and is
                 distinguishable because it merely authorized a release in response to the
15               parties’ agreement.
16         Similarly, based on Plaintiffs’ own description of the document, Exhibit 2 does not support
17 Plaintiffs’ requested remedy. Instead, it contains a court order that authorizes the Sacramento

18 County Sheriff’s Department to Grant Release based on an agreement that was reached between

19 the parties. It does not appear that the judge considered any sort of evidence or plan relating to the

20 Sheriff’s efforts to address COVID-19 and found that the plan was insufficient. And there is no

21 evidence that the court ordered the Sacramento County Jail to release inmates without the

22 agreement of Sacramento County.

23         Therefore, Exhibit 2 is not relevant.

24         C.    Exhibit 3 does not support Plaintiffs’ remedy and is distinguishable because
                 it is not directed at correctional facilities.
25
           As with Exhibit 1, Exhibit 3 does not contain a court order, but rather is a letter from the
26
     Chief Justice of the Montana Supreme Court to “Montana Courts of Limited Jurisdiction Judges”
27
     asking them to review jail rosters and release “as many prisoners as [they] are able, especially
28
                                                         3
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
       Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 5 of 10




 1 those being held for non-violent offenses.” Plaintiffs’ RJN Documents at 90. This exhibit

 2 contains even less specific information than Exhibit 1, with just a general statement regarding the

 3 difficulty of virus containment in correctional facilities “due to the confines of these facilities.”

 4 Id. Without any explanation of this statement, it cannot be assumed that California’s prisons share

 5 identical layouts or even identical logistical challenges as Montana correctional facilities,

 6 particularly not based on the four sentences in Exhibit 3 referencing those correctional facilities.

 7         Therefore, Exhibit 3 is not relevant.

 8         D.    Exhibit 4 does not support Plaintiffs’ remedy and is distinguishable because
                 it merely authorized a release in response to the parties’ agreement.
 9

10         As with Exhibit 2, Exhibit 4 does not support Plaintiffs’ requested remedy because it, too,
11 simply gives court backing to an agreement among all parties—this time in New Jersey—to

12 temporarily suspend custodial jail sentences. Id. at 92-105. There is no indication that the court

13 considered a unilateral plan by New Jersey’s correctional facilities and found it insufficient, and

14 there is no order by the court substituting its judgment for the discretion of state officials.

15         Therefore, Exhibit 4 is not relevant.
16         E.    Exhibit 5 does not support Plaintiffs’ remedy and is distinguishable because
                 it directs the release of pretrial detainees, not convicted felons.
17

18         Exhibit 5 of Plaintiffs’ RJN Documents is completely irrelevant to Plaintiffs’ motion for
19 emergency relief because it contains no discussion of convicted felons housed at correctional

20 facilities, nor “early release” for inmates currently serving sentences. Id. at 107-108. Instead,

21 Exhibit 5 directs courts in South Carolina to release “any person charged with a non-capital

22 crime . . . on his own recognizance without surety, unless an unreasonable danger to the

23 community will result or the accused is an extreme flight risk.” Id. at 107. This is easily

24 distinguishable from the instant case, as Plaintiffs’ requested remedy would affect inmates

25 currently serving a felony prison sentence, rather than detainees who have merely been charged

26 with committing a crime. And as with previous exhibits containing directives from state supreme

27

28
                                                         4
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
       Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 6 of 10




 1 courts, there is no order to state correctional facilities to involuntarily release inmates, nor is there

 2 any evaluation of those correctional facilities’ plan for managing COVID-19.

 3         Therefore, Exhibit 5 is not relevant.

 4         F.    Exhibit 6 does not support Plaintiffs’ remedy and is distinguishable because
                 it directs the release of pretrial detainees, not convicted felons.
 5

 6         As with Exhibit 5, Exhibit 6 also directs the release of certain pretrial detainees—persons
 7 charged with crimes, not persons convicted and sentenced for those crimes. Id. at 110-111. As

 8 with previous exhibits, there is no directive from the Harris County judge that Texas correctional
 9 facilities release inmates involuntarily, nor is there any evaluation of the Texas correctional

10 facilities’ plan for managing COVID-19.

11         Therefore, Exhibit 6 is not relevant.
12         G.    Exhibit 7 does not support Plaintiffs’ remedy and is distinguishable because
                 it considers the release of pretrial detainees, not convicted felons.
13

14         Similarly, Exhibit 7 contains an order from the Washington Supreme Court to state courts
15 counseling them on a statewide response to the COVID-19 crisis. Id. at 113-122. The only

16 portion of the order even tangentially related to Plaintiffs’ motion in the instant case is a brief

17 paragraph permitting Washington courts to hear motions for pretrial release on an expedited basis.

18 Id. at 118-119. As with the two prior exhibits, Exhibit 7 does not contemplate—let alone order—

19 the release of convicted felons from state correctional facilities, nor does it evaluate the state plan

20 for management of COVID-19 in those correctional facilities.

21         Therefore, Exhibit 7 is not relevant.
22
           H.    Exhibit 8 does not support Plaintiffs’ remedy and is distinguishable because
23               it concerns a single petitioner in an immigration court.

24         Exhibit 8 is not relevant to Plaintiffs’ requested relief because it clearly concerns a situation
25 that bears no resemblance to the instant case. Exhibit 8 contains an order from the Ninth Circuit

26 ordering the immediate release of a detainee being held pending removal from the country by

27 immigration authorities. Id. at 124. As with all previous exhibits, Exhibit 8 does not order the

28
                                                         5
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
       Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 7 of 10




 1 release of convicted felons from state correctional facilities, and it does not evaluate any

 2 correctional facilities’ plan for managing COVID-19. In fact, there is nothing to indicate that the

 3 order in Exhibit 8 was anything other than an individualized decision based on a particular

 4 detainee’s case factors and the information provided in his petition—which Plaintiffs have

 5 unhelpfully failed to provide.

 6         Therefore, Exhibit 8 is not relevant.

 7         I.    Exhibit 9 does not support Plaintiffs’ remedy and is distinguishable because
                 it concerns a single pretrial detainee.
 8
 9         Exhibit 9 contains many of the same characteristics as previous exhibits—it concerns the
10 release of a pretrial detainee on his own recognizance, it does not direct statewide officials to

11 release convicted felons, and it contains no evaluation of a statewide correctional response to

12 COVID-19. Id. at 126-127. However, Exhibit 9 is actually contradictory to Plaintiffs’ requested

13 relief, as the language in that order explicitly states “this Order should not be construed as a

14 determination by this Court that pretrial detention is unsafe or otherwise inappropriate as a general

15 matter or in any other specific case.” Id. at 126. By the order’s own language, then, judicial

16 notice of this order is inappropriate.

17         Therefore, Exhibit 9 is not relevant.
18         J.    Exhibit 10 does not support Plaintiffs’ remedy and is distinguishable
                 because it concerns a single pretrial detainee.
19

20         Similarly, Exhibit 10 of Plaintiff’s RJN Documents concerns the release of a pretrial
21 detainee based on his motion for reconsideration of bail conditions. Id. at 131-137. A review of

22 the order in Exhibit 10 shows that the court engaged in a lengthy review of the detainee’s records,

23 including the government’s evidence in support of the charges against him, and concluded that

24 “the Defendant has established by clear and convincing evidence that he does not pose a danger to

25 the community” such that temporary release was appropriate in his case. Id. There is no

26 generalized directive to state officials to release convicted felons in this order, and there is no

27

28
                                                         6
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
       Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 8 of 10




 1 determination that the statewide response to COVID-19 in correctional facilities was insufficient.

 2 Id.

 3         Therefore, Exhibit 10 is not relevant.

 4         K.     Exhibit 11 does not support Plaintiffs’ remedy and is distinguishable
                  because it concerns a single pretrial detainee.
 5
           As with many of Plaintiffs’ exhibits, Exhibit 11 concerns the reconsideration of pretrial
 6
     release for a single detainee, this time before his extradition to Peru. Id. at 139-142. While the
 7
     order in Exhibit 11 does make reference to San Mateo County’s management plan for COVID-19
 8
     in the jail, it does not explicitly find it insufficient, and—as with other exhibits—there is no
 9
     generalized directive to release convicted inmates from the jail. Id. Given the widely different
10
     circumstances between Mr. Toledo’s request for release on bail and the instant case, there is
11
     simply no useful information the Court can draw from this order.
12
           Therefore, Exhibit 11 is not relevant.
13
           L.     Exhibit 12 does not support Plaintiffs’ remedy and is distinguishable
14                because it concerns a single pretrial detainee.
15
           Similarly, Exhibit 12 contains an order concerning a single detainee, this time at the Wascoe
16
     County Detention Facility in Nevada. Id. at 144-153. This exhibit, however, is unique in that it is
17
     essentially the petitioner’s brief, with the order itself at the end of the exhibit. Id. at 153. There is
18
     no indication in the language of the order that the argument put forth by the petitioner was adopted
19
     by the court in granting the requested relief. Id. And, as with the rest of Plaintiffs’ exhibits, there
20
     is no generalize directive to statewide officials requiring release of convicted felons nor a finding
21
     that any correctional facility’s COVID-19 management plan is insufficient to meet constitutional
22
     standards.
23
           Therefore, Exhibit 12 is not relevant.
24
           M.     Exhibit 13 does not support Plaintiffs’ remedy and is distinguishable
25                because it concerns an individual’s request to extend deadline for self-
                  surrender.
26
           Exhibit 13 of Plaintiffs’ RJN Documents also concerns a single individual, this one
27
     requesting an extension of time to report for his federal prison sentence. Id. at 155-156. In
28
                                                         7
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
        Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 9 of 10




 1 addition to the characteristics shared by other exhibits—no directive to state correctional officials

 2 requiring release of inmates currently serving a sentence, and no finding that a state correctional

 3 facility’s management of COVID-19 is deficient—Exhibit 13 is also distinguishable from the

 4 instant case because it concerns an individual who has not yet entered a prison or begun serving

 5 his sentence. Id.

 6         Therefore, Exhibit 13 is not relevant.

 7         N.    Exhibit 14 does not support Plaintiffs’ remedy and is distinguishable
                 because it directs the use of currently-existing mechanisms by the federal
 8               government.
 9         Finally, Exhibit 14 is a memorandum from the United States Attorney General to the
10 Director of the Federal Bureau of Prisons (BOP) directing the BOP to use their statutory authority

11 to “grant eligible prisoners home confinement in certain circumstances.” Id. at 158. This is easily

12 distinguishable from the instant case because the BOP already has the authority to grant these

13 prisoners the ability to serve their sentences at home instead of in an institution; by contrast,

14 Plaintiffs are seeking to have this Court order the early release of an unspecified number of

15 inmates, effectively shortening their sentences rather than having them serve them off-site.

16 Exhibit 14 also contains no determination that the BOP’s plan for management of COVID-19 is

17 constitutionally insufficient.

18         Therefore, Exhibit 14 is not relevant.

19                                               CONCLUSION
20         For the reasons listed above, Defendants request this Court deny Plaintiffs’ Request for

21 Judicial Notice.

22 //

23 //

24 //

25 //

26 //

27 //

28
                                                         8
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3244 Filed 03/31/20 Page 10 of 10




     DATED: March 31, 2020                               HANSON BRIDGETT LLP
 1

 2

 3                                                   By: /s/ Samantha D. Wolff
                                                        PAUL B. MELLO
 4                                                      SAMANTHA D. WOLFF
 5                                                      KAYLEN KADOTANI
                                                        Attorneys for Defendants
 6
     DATED: March 31, 2020                               XAVIER BECERRA
 7                                                       Attorney General of California

 8
 9                                                 By: /s/ Damon McClain
                                                       DAMON MCCLAIN
10                                                     Supervising Deputy Attorney General
                                                       NASSTARAN RUHPARWAR
11                                                     Deputy Attorney General
                                                       Attorneys for Defendants
12

13

14

15 CF1997CS0003
     n/a
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         9
     Defs. Opp. and Objs. to Pl.’s RJN [ECF Nos. 3222 and 6532] Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
